DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step”, namely the limitation:  means for inserting and guiding said main tubular body in claim 1. Examiner is interpreting this structure to be the “ Such insertion and guide means comprise a release device of the main tubular body 9 provided with a conical tip 1 associated with the distal end of the main catheter 7, preferably integral with the same, and provided with a axial passage coaxial with the central channel 6 in order to facilitate the insertion of the release device inside the lumen 18. The release device is also provided with a tubular containment casing 8 arranged peripherally and coaxial with the main tubular body 9 in order to define an annular chamber 30 adapted to at least partially receive the secondary catheters 2-5.” as described in paragraphs 0032 and 0033 of applicants pgpub. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the human body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the main channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the passage” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "said central tubular body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the passage” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "said side wall” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "said tubular main body” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 7 recites the limitation "said side wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 10 recites the limitation "the passage” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "said central tubular body” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "said central tubular body” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 14 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 15 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 16 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 17 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 18 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 19 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim 20 recites the limitation "said side wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "said tubular main body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is being interpreted as the previously disclosed main tubular body. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Argentine (20130289692).

As to claim 1, Argentine discloses: A medical instrument (100) for intraluminal insertions, used in combination with one or more guide wires (1495/1695) able to be inserted in a lumen of the human body (See figure 14), such as a blood vessel (aorta, see figure 14), said instrument comprising: a main tubular cannulation body (1080) with a tubular wall provided with one or more side openings (1083, 1084A-B); a main catheter (222) crossed by a central channel and intended to be inserted in the main channel of the lumen to be cannulated (see figure 14); one or more secondary catheters (430a-c) passing through respective side openings of said tubular wall (see figure 11);  means for inserting and guiding said main tubular body into the lumen to be cannulated (320 and passage through 320, seen as equivalent structure) ; 
wherein said insertion and guide means comprise a device for releasing said main tubular body, said release device (entire outer tube assembly) having a conical tip (320) distally associated with said main catheter (paragraph 35) and provided with an axial passage coaxial with said central channel in order to facilitate the insertion of said release device into the lumen (see figure 14) and a tubular containment casing (104) peripherally placed and coaxially to said main tubular body in order to define an annular chamber adapted to receive at least partially said one or more secondary catheters (see figures 1-14), characterized in that said release device comprises: an advancement knob (208) associated with said main catheter for its axial movement, and a release knob (212/214) associated with said main tubular body in order to promote its release from said tubular containment casing.

As to claim 2, Argentine discloses the invention of claim 1, Argentine further discloses: said main tubular body is an elastically expandable stent-graft placed in said tubular containment casing in a radially compressed initial position (see paragraph 31, stent is self-expanding).

As to claim 4, Argentine discloses the invention of claim 1, Argentine further discloses: each of said secondary catheters comprises a distal portion (distal ends) placed in said annular chamber outside said central tubular body (see paragraph 0053 and figure 11), an intermediate portion which crosses a respective one of said one or more side openings of said main tubular body (seen as segment of 430a-c that just crosses into the side opening) and a proximal portion which slides inside said main tubular body (the rest of 430a-430c that stays within the graft seen in figure 11), coaxially with said central channel (see figure 11). Examiner notes the secondary catheters are not being positively claimed in claim 1, thus the device only needs to be structured to use secondary catheters with the claimed structure. 

As to claim 6, Argentine discloses the invention of claim 1, Argentine further discloses: one or more side openings are fenestrations made in said side wall of said tubular main body (see figure 14).

As to claim 7, Argentine discloses the invention of claim 1, Argentine further discloses: one or more side openings are associated with branches laterally and externally protruding from said side wall of said tubular main body (see figure 14). 

As to claim 8, Argentine discloses the invention of claim 1, Argentine further discloses: said advancement knob and said release knob are integral with each other in the 43516415.0006 respective axial movement (seen as integral since they both can be loved axially together when the entire device is moved axially) and comprise respective axial passages for said main catheter (see figures 1-7, 222 passes through both) and one or more side passages for respective of said secondary catheters (see figure 2a, secondary catheters pass through both knobs).

As to claim 9, Argentine discloses the invention of claim 8, Argentine further discloses: said release device comprises a grip element (see figure below, element indicated is able to be gripped by a user) distally placed with respect to said knobs and integral with said tubular containment casing in order to allow to maintain said tubular containment casing firm during the axial advancement of said main catheter. Examiner notes the limitations “allow to maintain said tubular containment casing firm during the axial advancement of said main catheter” is functional language. Thus, if the device has the same structure claimed, its seen to be able to perform the same function. The element indicated below is able to be gripped by a user to allow to maintain said tubular containment casing firm during the axial advancement of said main catheter. 

    PNG
    media_image1.png
    762
    487
    media_image1.png
    Greyscale


As to claim 11, Argentine discloses the invention of claim 2, Argentine further discloses: each of said secondary catheters comprises a distal portion (distal ends) placed in said annular chamber outside said central tubular body (see paragraph 0053 and figure 11), an intermediate portion which crosses a respective one of said one or more side openings of said main tubular body (seen as segment of 430a-c that just crosses into the side opening) and a proximal portion which slides inside said main tubular body (the rest of 430a-430c that stays within the graft seen in figure 11), coaxially with said central channel (see figure 11). Examiner notes the secondary catheters are not being positively claimed in claim 1, thus the device only needs to be structured to use secondary catheters with the claimed structure.

As to claim 13, Argentine discloses the invention of claim 2, Argentine further discloses: said one or more side openings are fenestrations made in said side wall of said tubular main body (see figure 14). 

As to claim 15, Argentine discloses the invention of claim 4, Argentine further discloses: said one or more side openings are fenestrations made in said side wall of said tubular main body (see figure 14). 

As to claim 17, Argentine discloses the invention of claim 2, Argentine further discloses: said one or more side openings are associated with branches laterally and externally protruding from said side wall of said tubular main body (see figure 10 and 14). 

As to claim 19, Argentine discloses the invention of claim 4, Argentine further discloses: said one or more side openings are associated with branches laterally and externally protruding from said side wall of said tubular main body (see figure 10 and 14). 

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Argentine (20130289692).

As to claim 1, Argentine discloses: A medical instrument (100) for intraluminal insertions, used in combination with one or more guide wires (1495/1695) able to be inserted in a lumen of the human body (See figure 14), such as a blood vessel (aorta, see figure 14), said instrument comprising: a main tubular cannulation body (1080) with a tubular wall provided with one or more side openings (1083, 1084A-B); a main catheter (233) crossed by a central channel and intended to be inserted in the main channel of the lumen to be cannulated (see figure 14); one or more secondary catheters (430a-c) passing through respective side openings of said tubular wall (see figure 11);  means for inserting and guiding said main tubular body into the lumen to be cannulated (320 and passage through 320, seen as equivalent structure) ; 
wherein said insertion and guide means comprise a device for releasing said main tubular body, said release device (entire outer tube assembly) having a conical tip (320) distally associated with said main catheter (paragraph 35) and provided with an axial passage coaxial with said central channel in order to facilitate the insertion of said release device into the lumen (see figure 14) and a tubular containment casing (104) peripherally placed and coaxially to said main tubular body in order to define an annular chamber adapted to receive at least partially said one or more secondary catheters (see figures 1-14), characterized in that said release device comprises: an advancement knob (208) associated with said main catheter for its axial movement, and a release knob (212/214) associated with said main tubular body in order to promote its release from said tubular containment casing.

As to claim 4, Argentine discloses the invention of claim 1, Argentine further discloses: each of said secondary catheters comprises a distal portion (distal ends) placed in said annular chamber outside said central tubular body (see paragraph 0053 and figure 11), an intermediate portion which crosses a respective one of said one or more side openings of said main tubular body (seen as segment of 430a-c that just crosses into the side opening) and a proximal portion which slides inside said main tubular body (the rest of 430a-430c that stays within the graft seen in figure 11), coaxially with said central channel (see figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (20130289692).

As to claim 5, Argentine discloses the invention of claim 4, Argentine fails to directly disclose: said main catheter has a cross-shaped section in order to define a plurality of side channels for the passage of respective distal portions of said one or more secondary catheters. Examiner notes the main catheter 233 has a star shaped cross section in order to define a plurality of side channels for the passage of respective distal portions of said one or more secondary catheters. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the main catheter of Argentine so that the cross section was a cross shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). 

As to claim 16, Argentine discloses the invention of claim 5, Argentine further discloses: said one or more side openings are fenestrations made in said side wall of said tubular main body (see figure 14). 

As to claim 20, Argentine discloses the invention of claim 5, Argentine further discloses: said one or more side openings are associated with branches laterally and externally protruding from said side wall of said tubular main body (see figure 10 and 14). 

Claim(s) 3, 10, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (20130289692) in view of Suko (20200323666, note PCT designates US: see PCT/KR2017/004917).

As to claim 3, Argentine discloses the invention of claim 1, Argentine fails to directly disclose: characterized in that said conical tip has one or more axial side channels for the passage of respective secondary catheters inside said tubular containment casing.
In the same field of endeavor, namely bifurcated stent delivery devices, Suko teaches that its well known to use a tip (80) with one or more axial side channels (83a-b) for the passage of respective secondary catheters (100/200) inside said tubular containment casing (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conical tip (320) of Argentine to include the passages taught in Suko to facilitate accurate positioning of the guidewires/guide tubes before deployment of the device (paragraph 0021 of Suko). 

As to claim 10, Argentine discloses the invention of claim 2, Argentine fails to directly disclose: characterized in that said conical tip has one or more axial side channels for the passage of respective secondary catheters inside said tubular containment casing.
In the same field of endeavor, namely bifurcated stent delivery devices, Suko teaches that its well known to use a tip (80) with one or more axial side channels (83a-b) for the passage of respective secondary catheters (100/200) inside said tubular containment casing (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conical tip (320) of Argentine to include the passages taught in Suko to facilitate accurate positioning of the guidewires/guide tubes before deployment of the device (paragraph 0021 of Suko). 

As to claim 12, the combination of Argentine and Suko discloses the invention of claim 3, the combination further discloses: each of said secondary catheters comprises a distal portion (distal ends of Argentine) placed in said annular chamber outside said central tubular body (see paragraph 0053 and figure 11 of Argentine), an intermediate portion which crosses a respective one of said one or more side openings of said main tubular body (seen as segment of 430a-c that just crosses into the side opening of Argentine) and a proximal portion which slides inside said main tubular body (the rest of 430a-430c that stays within the graft seen in figure 11 of Argentine), coaxially with said central channel (see figure 11 of Argentine). Examiner notes the secondary catheters are not being positively claimed in claim 1, thus the device only needs to be structured to use secondary catheters with the claimed structure.

As to claim 14, the combination of Argentine and Suko discloses the invention of claim 3, the combination further discloses: said one or more side openings are fenestrations made in said side wall of said tubular main body (see figure 14 of Argentine). 

As to claim 18, the combination of Argentine and Suko discloses the invention of claim 3, the combination further discloses: said one or more side openings are associated with branches laterally and externally protruding from said side wall of said tubular main body (see figure 10 and 14 of Argentine). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Uretsky (20100057020): teaches multiple catheters passing through distal end.
Bruszewksi (20100262217): teaches multiple wires passing through distal end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771